Attachment to Interview Summary
Applicant submitted the attached draft response including draft amendments for discussion.
It was agreed that the draft amendments would overcome the claim objection and the section 112 rejection.
It was agreed that the draft amendments would overcome the prior art rejection of claims 10-19. The amendment would require the lamp base be formed of thermally conductive plastic. This is not found in the art of record, though additional search would be needed.
The examiner agreed to provide sample language for the declaration error statement that would be acceptable to overcome the section 251 rejection. This language is as follows:
Patent claim 1 was unduly narrow as it requires the circuit board, on which the control circuit is disposed, is housed entirely within the volume defined within the base. Claim 10 broadens claim 1 by removing this requirement, and instead requires that the control circuit is disposed within the housing.

As to the improper recapture rejection, applicant explained that new claims 10-19 are intended to claim an overlooked aspect. The examiner explained that his position is that claim 10 as present in the draft amendment is not quite an overlooked aspect as the location of the control circuit is not claimed; thus the control circuit could still be within the base and there is therefore some overlap with the embodiment of claim 1. This overlap is important as the surrender generating limitations, discussed in the prior action, relate to the location of the circuit board (on which the control circuit is disposed)—that it is entirely within the base and contacts are received in the base with an interference fit. This overlap would be removed if a different location of the control circuit was specified in the claims. The examiner suggested the last limitation of draft claim 10 be changed to “a control circuit disposed within the housing, said control circuit electrically coupled . . . .” Requiring that the control circuit be disposed within the housing 
Note that at present it appears that this change would overcome the recapture rejection, but given that there are a number of related patents in this family the examiner will have to consider the prosecution histories of those other related patent applications to ensure recapture is not implicated. This will occur following any response. 
/JAMES A MENEFEE/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees:
/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/            Supervisory Patent Examiner, Art Unit 3992